Citation Nr: 1341282	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  11-05 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), major depressive disorder, and generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from May 1960 to March 1964.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision, issued by the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA).

A hearing before the undersigned Veterans Law Judge was held at the RO in November 2011.  A transcript of the hearing has been associated with the claims file.

The Board notes the issue has been previously characterized the issue as entitlement to service connection for PTSD.  However, since the initial claim, the Veteran has received diagnoses for other psychiatric symptoms or disorders.  Based on evidence of record and subsequent treatment of the claim by the RO, the Board has broadened and recharacterized the issues as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, and generalized anxiety disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.     38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2013).

The Veteran claims service connection is warranted for an acquired psychiatric disorder, to include PTSD, major depressive disorder, and generalized anxiety disorder based on in-service occurrences.  The Veteran asserts that he encountered personal trauma when he was threatened with sexual assault.  He maintains that he continued to feel threatened by his aggressor following the incident.  Upon explaining the incident to his superior, he requested a transfer.  The Veteran was advised by his superior to speak with the chaplain who responded in disbelief and stated that such incidents did not occur in the Navy.  The Veteran also described a life threatening stressor while stationed off the coast of Cuba.

Since discharge from the military, the Veteran stated that he was unable to live a stable life.  He stated that he had numerous failed relationships, substance abuse problems, engaged in physical altercations, and even changed his identity to become someone else.  He has been diagnosed and is currently treated for PTSD, major depressive disorder, and generalized anxiety disorder during the course of treatment at the VA medical centers.  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2013). 

The Board notes that a recent regulatory change during the pendency of the appeal has eliminated the requirement for corroboration of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  It is necessary that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  See 75 Fed. Reg. 39843-39852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).  Here, the Veteran's alleged stressor also includes hostile military or terrorist activity and these regulatory changes are pertinent to the case. 

The Board notes that the Veteran's service personnel records show no clear indication that a personal assault occurred.  Based on the Veteran's testimony, he was denied transfer following the incident.  There is also no indication the Veteran has engaged in combat during his military service.

The Veteran's uncorroborated testimony, with respect to his personal assault is not sufficient to verify the stressors set forth in this case.  The Board recognizes that the present case falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 272 (1999).  In any event, the Board acknowledges that the relevant regulations stipulate that, if a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate his or her account of the stressor incident.            38 C.F.R. § 3.304(f)(5). 

Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id. 

Evidence of behavior changes following the claimed assault(s) is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims (Court) erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton, 12 Vet. App. at 280 (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal-assault cases). 

In this regard, the Board acknowledges that the Veteran has been treated for PTSD, major depressive disorder, and generalized anxiety disorder and that he testified under oath of his in-service assault.  However, the Board finds that there is insufficient competent evidence on file for the Board to make a decision on the claim.  The record is unclear as to whether the Veteran's diagnoses are etiologically related to the alleged military personal trauma. 

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.    § 3.159 (2013).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  Id. 

The Veteran was afforded a VA examination in November 2010 where a diagnosis for major depressive disorder and generalized anxiety disorder was confirmed but the examiner determined that the Veteran did not meet the criteria for a PTSD diagnosis.  The Board finds this examination is inadequate, however.  Although a diagnosis of PTSD was not confirmed, the examiner did not address the fact that the Veteran had been diagnosed with PTSD on numerous occasions during the course of treatment.  Furthermore, while an opinion was offered regarding whether the Veteran's major depressive disorder was etiologically related to his military service, the diagnosis of generalized anxiety disorder was not discussed. 

Based on the foregoing, the Veteran should be scheduled for a new VA psychiatric examination by a medical professional with appropriate expertise to determine the likelihood that the alleged personal assault during service occurred, and if so, whether any current acquired psychiatric disorder is related to a personal assault incurred in service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An opinion on whether a diagnosis of PTSD is warranted due to the fear of hostile military or terrorist activity during the Veteran's service, specifically while stationed off the coast of Cuba.

Furthermore, the Board also recognizes that records may be absent from the claims file.  The RO must secure any outstanding records and associated them with the claims files.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).   The most recent record within the claims file is dated September 2011.  Thus, on remand, the RO must secure any outstanding records from a VA medical facility since September 2011and associated it with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact all appropriate VA medical facilities, and obtain and associate with the claims file all outstanding records of treatment since September 2011.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. 

Notice must be provided to the Veteran.  The notice must contain the identity of the records the VA was unable to obtain, an explanation of the efforts the VA made to obtain the records, a description of any further action the VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.

2. After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be scheduled for a VA psychiatric examination.  VA should notify him that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2013).  All indicated studies should be performed.

Following an examination of the Veteran and a review of the relevant records and lay statements, the examiner is asked to opine whether it is at least as likely as not that the Veteran's behavior during service and any other evidence is consistent with his claim of a personal assault during his active service.  

If the examiner is of the opinion that a personal assault(s) occurred, the examiner should then state whether it is at least as likely as not that the Veteran has PTSD, major depressive disorder, generalized anxiety disorder, or any other acquired psychiatric disorder, was a result of such assault(s) in service.

If the examiner determines that there is inadequate evidence to support the occurrence of the in-service personal assault(s) as is set forth in 38 C.F.R.               § 3.304(f)(5), or determines that the clinical evidence does not support a diagnosis of PTSD, major depressive disorder, generalized anxiety disorder, or any other psychiatric disorder due to the assault(s), the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not that any diagnosed psychiatric disorder (including PTSD, major depressive disorder, and generalized anxiety disorder) had its onset in service or is otherwise etiologically related to the Veteran's service.

Furthermore, if a diagnosis of PTSD is warranted, the examiner should state whether that diagnosis is due to the fear of hostile military or terrorist activity during the Veteran's service, specifically while stationed off the coast of Cuba.  For every mental disorder diagnosed, the examiner should provide an opinion as to whether the mental disorder is at least as likely as not (50 percent or greater probability) the result of active military service.

The claims file must be made available to and thoroughly reviewed by the examiner.  The examiner must provide a complete rationale for all opinions offered.  In this regard, the examiner should address:  1) the Veteran's various alleged service stressors/incidents; 2) medical treatment and diagnoses; 3) the November 2010 VA examination opinions; and 4) the lay statements of record.

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


